      Case 1:17-cv-04327-LLS-RWL Document 144 Filed 06/02/20 Page 1 of 1




                              SIM & DEPAOLA, LLP
                                     Attorneys-at-Law
                              42-40 Bell Boulevard - Suite 201
                                 Bayside, New York 11361
                                    Tel: (718) 281-0400
                                   Fax: (718) 631-2700


                                                             June 2, 2020
VIA ECF
Honorable Robert W. Lehrburger, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                              Re: Michael Dardashtian, et al. v. David Gitman, et al.
                                  Docket No. 17-cv-4327 (LLS) (RWL)

Hon. Robert W. Lehrburger:
      By way of background, we represent the Defendants, David Gitman, Accel Commerce,
LLC, Dalva Ventures, LLC, Channel Reply, Inc. (collectively hereinafter referred to as
“Defendants”), in the instant matter.
        In light of the fact that Plaintiffs have filed an Amended Summons and Complaint and are
seeking a redemption in shares in Cooper Square Ventures LLC (hereinafter “The Company”) as
a new cause of action, Defendants ask the Court for leave and an extension of time of 45 days to
serve an Expert Witness Report on Plaintiffs as part of discovery with respect to the redemption
issue. Defendants also respectfully inform the Court that Plaintiffs do not consent to this request.
        Defendants did not foresee that a redemption in shares would be proposed while this case
was in progress or that Plaintiffs would raise new issues in their amended pleadings, and therefore
respectfully ask the Court for the aforementioned extension of time. P
       Thank you for your consideration of the above.


                                                     Respectfully submitted,
                                                     /s/ Sang J. Sim
                                                     Sang J. Sim, Esq.
                                                     Attorney for Defendants
                                                     psim@simdepaola.com
